DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendments made to claim 22 are sufficient to overcome the rejection under 35 USC 112(a) and so the rejection of claim 22 under 35 USC 112(a) has been withdrawn. 
Applicant’s arguments, see Remarks, filed 5/25/2022, with respect to the rejection(s) of claim(s) 1-12, 14, 15, 21, 23, and 24 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cairo et al. (US 7,828,526) regarding claims 1-12, 15, 21, 23, and 24.and in view of Cairo and Saito et al. (US 6,846,160; hereinafter Saito) regarding claim 14.  
Regarding the rejection of claim 17 under 35 USC 102(a)(1), Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cairo and Saito. 
Regarding the rejection of claim 20 under 35 USC 102(a)(1), Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cairo. 
Regarding the rejection of claim 1 under 35 USC 102(a)(1) as being anticipated by Shim (US 2010/0209235), Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cairo. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, 15, 20-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cairo et al. (US 7,828,526; hereinafter Cairo).
Regarding claim 1, Cairo (Fig. 1-7) discloses a vane (interpreted as the blade 50) for a gas turbine engine (20), comprising: an airfoil (50) extending along a camber line (imaginary line extending between leading edge and trailing edge – not shown in drawings) between a leading edge and a trailing edge, the airfoil (50) extending along a span line between an inner end and an outer end, the airfoil (50) extending laterally between a first side and a second side, and the airfoil (50) including a base section (54), a first side section (118 on pressure side; hereinafter 118p) and a second side section (118 on suction side; hereinafter 118s); the base section (54) defining at least a portion of the trailing edge of the airfoil (50), the base section (54) laterally between and connected to the first side section (118p) and the second side section (118s), and the base section (54) comprising metal material (title); the first side section (118p) defining at least a portion of the first side of the airfoil (50), and the first side section (118p) comprising first non-metal material (Col. 3, lines 59-63); the second side section (118s) defining at least a portion of the second side of the airfoil (50), and the second side section (118s) comprising second non-metal material (Col. 3, lines 59-63); the base section (54) including a first portion and a second portion aligned along the camber line; the first portion between the second portion and one of the inner end and the outer end along the span line; the first portion having a first lateral thickness at a first location laterally between the first side section (118p) and the second side section (118s); the second portion having a second lateral thickness at a second location laterally between the first side section (118p) and the second side section (118s), the second lateral thickness less than the first lateral thickness, and the second location aligned with the first location along the camber line; and at least one of the first side section (118p) or the second side section (118s) overlapping the first portion and the second portion; and connected to the first portion and the second portion. Regarding the preamble, the Examiner would like to note that when reading the preamble in the context of the entire claim, the recitation of the vane is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention' s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Refer to Fig. I and II below.   

    PNG
    media_image1.png
    226
    667
    media_image1.png
    Greyscale

Fig. I. Cairo, Fig. 7 (Annotated)

    PNG
    media_image2.png
    497
    402
    media_image2.png
    Greyscale

Fig. II. Cairo, Fig. 5 (Annotated: while directed toward a different embodiment, shows the taper of the insert the best)
Regarding claim 2, Cairo discloses the vane of claim 1, wherein Cairo (Fig. 6 and 7) further discloses that the base section (54) further defines at least a portion of the leading edge of the airfoil (50). Refer to Fig. I above. 
Regarding claim 3, Cairo discloses the vane of claim 1, wherein Cairo (Fig. 6 and 7) further discloses that the first side section (118p) is seated within a first pocket (shown best in Fig. 7) in the base section (54).  
Regarding claim 4, Cairo discloses the vane of claim 3, wherein Cairo (Fig. 6-7) further discloses that the second side section (118s) is seated within a second pocket (shown best in Fig. 7) in the base section (54).  
Regarding claim 5, Cairo discloses the vane of claim 1, wherein Cairo (Fig. 7) further discloses that the base section (54) has an I-beam configuration (shown in Fig. 7).
Regarding claim 6, Cairo discloses the vane of claim 1, wherein Cairo (Fig. 6-7) further discloses that the base section (54) defines an entirety of the trailing edge of the airfoil (50). Refer to Fig. I above. 
Regarding claim 7, Cairo discloses the vane of claim 1, wherein Cairo (Fig. 6-7) further discloses that the base section (54) defines an entirety of the leading edge of the airfoil (50). Refer to Fig. I above. 
Regarding claim 8, Cairo discloses the vane of claim 1, wherein Cairo (Fig. 6) further discloses that the base section (54) laterally separates the first side section (118p) from the second side section (118s).
Regarding claim 9, Cairo discloses the vane of claim 1, wherein Cairo (Fig. 6) further discloses that the airfoil (50) has a span length extending along the span line between the inner end and the outer end of the airfoil (50); and an end-to-end length of the first side section (118p) along the span line is less than the span length.  Refer to Fig. I above. 
Regarding claim 10, Cairo discloses the vane of claim 1, wherein Cairo (Fig. 6) further discloses that the airfoil (50) has an inner end portion at the inner end, an outer end portion at the outer end and an intermediate portion extending along the span line between the inner end portion and the outer end portion; at least the base section (54), the first side section (118p) and the second side section (118s) collectively form the intermediate portion; and at least the base section (54) forms at least one of the inner end portion or the outer end portion. Refer to Fig. III below.   

    PNG
    media_image3.png
    446
    644
    media_image3.png
    Greyscale

Fig. III. Cairo, Fig. 6 (Annotated)
Regarding claim 11, Cairo discloses the vane of claim 10, wherein Cairo (Fig. 6-7) further discloses that neither the first side section (118p) nor the second side section (118s) forms at least one of the inner end portion or the outer end portion. Refer to III above. 
Regarding claim 12, Cairo discloses the vane of claim 1, wherein Cairo (Fig. 6-7) further discloses that at least one of the first side section (118p) abuts against the base section (54) in a spanwise direction; or the second side section (118s) abuts against the base section (54) in the spanwise direction. Refer to Fig. I, II, and III above 
Regarding claim 15, Cairo discloses the vane of claim 1, wherein Cairo (Fig. 6-7) further discloses that at least one of the first non-metal material or the second non-metal material comprises fiber-reinforced composite material (Col. 3, lines 59-63).  
Regarding claim 20, Cairo (Fig. 1-7) discloses a vane (interpreted as blade 50) for a gas turbine engine (20), comprising: an airfoil (50) extending longitudinally between a leading edge and a trailing edge, the airfoil (50) extending spanwise along a span line between an inner end and an outer end, the airfoil (50) extending laterally between a first side (pressure side) and a second side (suction side), and the airfoil (50) including a base section (54), a first side section (118 on pressure side; hereinafter 118p) and a second side section (118 on suction side; hereinafter 118s); the base section (54) comprising metal material (title), and the base section (54) laterally between the first side section (118p) and the second side section (118s), wherein the base section (54) is configured as an aperture free body (Fig. 6-7) at least between the first side section (118p) and the second side section (118s); the first side section (118p) defining at least a portion of the first side of the airfoil (50), and the first side section (118p) comprising first composite material (Col. 3, lines 59-63); the second side section (118s) defining at least a portion of the second side of the airfoil (50), and the second side section (118s) comprising second composite material (Col. 3, lines 59-63); the base section (54) including a first section and a second section extending spanwise to the first section; the first section partially forming the first side and the second side, and the first section abutted spanwise against an end of the first side section (118p) and an end of the second side section (118s); the second section spanwise and longitudinally covered by the first side section (118p) and the second side section (118s), the second section including a first portion and a second portion; and the first portion extending spanwise from the first section to the second portion, and the first portion having a first portion lateral thickness that is greater than a second portion lateral thickness of the second portion and that is less than a first section lateral thickness of the first section when viewed in a plane parallel with the span line. Regarding the preamble, the Examiner would like to note that when reading the preamble in the context of the entire claim, the recitation of the vane is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention' s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Refer to IV below.   

    PNG
    media_image4.png
    546
    347
    media_image4.png
    Greyscale

Fig. IV. Cairo, Fig. 5 (Annotated)
Regarding claim 21, Cairo discloses the vane of claim 1, wherein Cairo (Fig. 6-7) discloses that the first side section (118p) laterally contacts the first portion and the second portion; and the second side section (118s) laterally contacts the first portion and the second portion. Refer to Fig. II above.   
Regarding claim 22, Cairo discloses the vane of claim 1, wherein Cairo (Fig. 5-7) further discloses that a section (90) of the base section (54) between the first side section (118p) and the second side section (118s) laterally tapers (best shown in Fig. 5) as the first portion extends along the span line to the second portion. Refer to Fig. II above.   
Regarding claim 23, Cairo discloses the vane of claim 1, wherein Cairo (Fig. 5) further discloses that the first lateral thickness and the second lateral thickness are measured at an intersection between the first portion and the second portion. Refer to Fig. II above.   
Regarding claim 24, Cairo discloses the vane of claim 1, wherein Cairo (Fig. 6-7) further discloses that the base section (54) further includes a third portion aligned along the camber line with the first portion and the second portion; the first portion extends along the span line from the third portion to the second portion; the third portion partially defines at least one of the first side and the second side, and the third portion has a third lateral width at a third location, the third lateral thickness that is greater than the first lateral width, and the third location is aligned with the first location and the second location along the camber line. Refer to Fig. II. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cairo et al. (US 7,828,526; hereinafter Cairo) in view of Saito et al. (US 6,846,160; hereinafter Saito). 
Regarding claim 14, Cairo discloses the vane of claim I, wherein Cairo (Fig.6 ) further discloses an inner platform. Refer to Fig. III above. 
Cairo fails to disclose an outer platform and that the airfoil extends along the span line between and connected to the inner platform and the outer platform.  
Saito (Fig. 1) teaches a turbine blade with a shroud (30) formed at the tip of the blade. Saito (Col. 3, lines 39-67; Col. 4, line 1) teaches that the shroud serves to help the rigidity of the blade structure and a damping effect due to contacting adjacent blades can be achieved which decreases response to vibration. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cairo by adding shrouds to the tips of the blades, as taught by Saito in order to help damp vibrations. The shroud was interpreted as the outer platform. 
Regarding claim 17, Cairo (Fig. 1-7) discloses a vane (interpreted as the blade 50) for a gas turbine engine (20), comprising: an inner platform and an airfoil (50) extending longitudinally between a leading edge and a trailing edge, the airfoil (50) extending laterally between a first side and a second side, and the airfoil (50) including a base section (54), a first side section (118 on pressure side; hereinafter 118p) and a second side section (118 on suction side; hereinafter 118s); the base section (54) laterally separating and bonded to the first side section (118p) and the second side section (118s), the base section (54) at least partially defining the leading edge and the trailing edge, and the base section (54) formed with at least the inner platform as a metal monolithic body; the first side section (118p) defining at least a portion of the first side of the airfoil (50), and the first side section (118p) comprising first non-metal material (Col. 3, lines 59-63); and the second side section (118s) defining at least a portion of the second side of the airfoil (50), and the second side section (118s) comprising second non-metal material (Col. 3, lines 59-63), wherein the second side section (118s) is physically discrete from the first side section (118p). Regarding the preamble, the Examiner would like to note that when reading the preamble in the context of the entire claim, the recitation of the vane is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention' s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Refer to Fig. I and II above. 
Cairo fails to disclose an inner platform; an outer platform; the airfoil extending spanwise between the inner platform and the outer platform, and the base section is also formed with the outer platform. 
Saito (Fig. 1) teaches a turbine blade with a shroud (30) formed at the tip of the blade. Saito (Col. 3, lines 39-67; Col. 4, line 1) teaches that the shroud serves to help the rigidity of the blade structure and a damping effect due to contacting adjacent blades can be achieved which decreases response to vibration. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cairo by adding shrouds to the tips of the blades, as taught by Saito in order to help damp vibrations. The shroud was interpreted as the outer platform. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275. The examiner can normally be reached M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMC/Examiner, Art Unit 3745                                                                                                                                                                                                        
/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745